 
 
I 
111th CONGRESS
1st Session
H. R. 2960 
IN THE HOUSE OF REPRESENTATIVES 
 
June 19, 2009 
Mr. Kirk (for himself and Mr. Larsen of Washington) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To authorize the Secretary of Defense to pay an additional amount of assignment special pay to members of the Armed Forces who agree to serve in Afghanistan for up to six years or the duration of the United States mission in that country. 
 
 
1.Additional assignment pay for members agreeing to serve in Afghanistan for the duration of the United States mission
(a)Additional assignment pay authorizedNotwithstanding the limitations specified in subsection (b) of section 352 of title 37, United States Code, on the maximum amount of assignment or special duty pay that may be paid to a member of the Armed Forces under such section, the Secretary of Defense may authorize the payment of assignment pay in the total amount of $250,000 to a member who agrees to serve on active duty in Afghanistan for six years or the duration of the United States mission in Afghanistan, whichever occurs first. The assignment period required by the agreement shall provide for reasonable periods of leave. 
(b)Increased amounts for members fluent in certain languagesIf a member described in subsection (a) scores a 4.0 on the Foreign Service Institute test for the dominant languages of Pashto and Dari, the maximum amount of the assignment pay may be $500,000. 
 
